Title: From George Washington to Charles Vaughan, 18 November 1785
From: Washington, George
To: Vaughan, Charles



Sir,
Mount Vernon Novr 18th 1785.

I have had the honor to receive your favor of the 25th of Septr by Mr Corbett.
I am at a loss to express my sense of the great attention of Mr Vaughan (your good father) to me, or of the obliging manner in which you have executed his request. The Puncheon of rum is safe arrived. & I pray you to receive my acknowledgments of, and to present my thanks for it, to your generous Parent. I wish I had something more agreeable to offer.
Permit me to ask your acceptance of a dozn barrls of the Superfine Flour which I make at my Mill. The quality of it is generally esteemed, & I hope what I now send will not discredit the Brand.
It is to be regretted that Countries which could mutually assist

& benefit each other, & which have dispositions to do so, should be prevented by an interposing power. but this being the case, I despair of seeing any change in the political system, until G:B. shall be convinced, by experience, that the contracted & illiberal policy she is now pursuing, has recoiled upon herself. In the meantime, it is to be lamented, that, any of her distant dependencies should suffer from the effect of such ill-judged regulations.
Being now fixed under my own Vine & my own Fig tree, it would give me great pleasure to entertain you in the shade of them. There to assure you of the esteem & regard with which I have the honor to be, Sir, Yr Most Obedt and obliged Hble Servt

Go: Washington


The Flour intended for your use, is branded on the head of the Cask, G. Washington Burr Superfine and marked & numbered on the side SV—No 1. a 12.
There was a misapprehension wch occasioned the S. instead of C.

